Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 1 of 9




          EXHIBIT 37
                Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 2 of 9

                                                         Transcript of Carmen Arroyo                                        1 (1 to 4)

                                                         Conducted on July 24, 2019
                                                                 1                                                                       3
1                 UNITED STATES DISTRICT COURT                        1                           I N D E X
                    DISTRICT OF CONNECTICUT
2                                                                     2    ----------------------------------------------------
                            Case No. 3:18-cv-00705-VLB                     EXAMINATION                                     PAGE
3    _____________________________________                            3    ----------------------------------------------------
4    CONNECTICUT FAIR HOUSING CENTER                                  4    By Mr. St. George                                     4
5    and                                                              5    By Mr. Kazerounian                                157
6    CARMEN ARROYO, individually and                                  6
     as next friend for Mikhail Arroyo
7
                                                                      7
8                          Plaintiffs,
                                                                      8    EXHIBITS:                                       PAGE:
9            v.
                                                                      9    1:   Plaintiff Connecticut Housing Center's
10   CORELOGIC RENTAL PROPERTY                                                  Responses to Defendant's First Set of
     SOLUTIONS, LLC                                                   10        Interrogatories ............................. 66
11                         Defendant.
                                                                      11   2:   Plaintiffs' Amended Damages Analysis ........ 70
12   ______________________________________
                                                                      12   3:   Lease Contract (11/1/16) .................... 72
13
                                                                      13   4:   Post-it Note; Lease Contract (11/20/15) ..... 80
14
                                                                      14   5:   Unit Transfer Request Form .................. 85
15
                  Deposition of Carmen Arroyo                         15   6:   Lease Decision ............................. 107
16
                   Wednesday, July 24, 2019                           16   7:   Consumer Disclosure Request Form with
17                                                                              attachments ................................ 107
               Connecticut Fair Housing Center                        17
18                                                                         8:   Fax cover letter dated 11/15/16; Eversource
                     60 Popieluszko Court                             18        statement; Consumer Disclosure Request Form;
19                                                                              Fiduciary's Probate Certificate/
                     Hartford, Connecticut                            19        Conservatorship ............................ 114
20
                    12:06 p.m. - 4:23 p.m.                            20   9:   Complaint .................................. 121
21
22                                                                    21   10: Pre-Determination Conciliation Agreement ... 123

23               ----- Sharon Roy, RPR -----                          22   11: (not marked)
                        Planet Depos
24             451 Hungerford Drive, Suite 400                        23   12: Lease Contract (11/1/16) ................... 165
                    Rockville, MD 20850
25                      888.433.3767                                  24
                                                                           (Original exhibits returned to Attorney St. George)
                                                                      25                            -*-



                                                                 2                                                                       4
1    A P P E A R A N C E S:                                           1 ----------------------------------------------------
2                                                                     2            P ROCEEDINGS
3    Representing the Plaintiffs:                                     3                12:06 p.m.
4    Salmun Kazerounian, Esq.
     Connecticut Fair Housing Center                                  4 ----------------------------------------------------
5       60 Popieluszko Court
        Hartford, CT 06106                                            5           CARMEN ARROYO , Deponent,
6       860.247.4400 (Fax) 860.247.4236
        swhite@ctfairhousing.org                                      6       having  first been duly sworn by the
7
                                                                      7       Notary Public, deposes and states as
8    Representing the Defendant:
9    Timothy J. St. George, Esq.
                                                                      8       follows:
     Troutman Sanders LLP                                             9                 *****
10      Troutman Sanders Building
         1001 Haxall Point                                                          EXAMINATION CONDUCTED
11      Richmond, VA 23219                                            10
        804.697.1254
12      tim.st.george@troutmansanders.com                             11 BY MR. ST. GEORGE:
13                                                                    12 Q. Good afternoon, Ms. Arroyo. We met
14                                                                    13 briefly off the record. My name is Timothy
15                                                                    14 St. George. I appreciate you coming in today and
16                                                                    15 giving us your deposition.
17                                                                    16        Do you understand that you've been placed
18                                                                    17 under oath?
19                                                                    18 A. Yes.
20
                                                                      19 Q. Have you ever been deposed before?
21
                                                                      20 A. Yes.
22
                                                                      21 Q. Okay. So you might be a little bit
23
                                                                      22 familiar with the process, but let me just go over
24
                                                                      23 some real basic ground rules that I think will help
25
                                                                      24 facilitate a smooth deposition.
                                                                      25        So, the first is, there's a court
                                                              PLANET DEPOS
                                                 888.433.3767 | WWW.PLANETDEPOS.COM
           Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 3 of 9

                                             Transcript of Carmen Arroyo                                  2 (5 to 8)

                                             Conducted on July 24, 2019
                                                         5                                                             7
1 reporter sitting at the head of the table and she's        1     A. Just moved in this month.
2 taking down your testimony. She's very good, very          2     Q. Okay. What town is that in?
3 fast. But she's writing it down. And in order for          3     A. Windham.
4 her to write it down, effectively, we have to have         4     Q. Is that a house or is it an apartment?
5 verbal questions and verbal answers. And by that I         5     A. It's a house.
6 mean, "yes," "no," instead of head nods or hand            6     Q. Do you own that house or do you rent it?
7 gestures or things along those lines. Does that            7     A. We rent.
8 make sense?                                                8     Q. Okay. When you say "we," do you live
9      A. Yes.                                               9 there with Mikhail Arroyo?
10 Q. I'll probably ask you some questions                   10 A. Yes, sir.
11 today that are not clear. If you don't understand         11 Q. Am I saying that right? Is it Mikhail or
12 my question, please feel free to ask me to rephrase       12 Mikell (phonetic)?
13 it or to clarify. I'm always happy to do that. My         13 A. Mikhail.
14 sole goal here is to ask clear questions and to get       14 Q. Mikhail. Okay.
15 clear answers. But if I ask you a question and you        15       So you live there with Mikhail Arroyo.
16 don't ask me to clarify or rephrase, is it fair for       16 Anyone else?
17 me to assume that you've understood the question          17 A. No.
18 that I've asked?                                          18 Q. Tell me a little bit about that house in
19 A. No.                                                    19 terms of how many bedrooms does it have?
20 Q. It's not fair for me to assume?                        20 A. Two bedrooms.
21 A. No. Well, yes. Yes.                                    21 Q. And how much rent do you pay per month?
22 Q. Thanks for that.                                       22 A. Currently, 1,200.
23         This deposition will likely go multiple           23 Q. And that $1,200 per month, is that -- is
24 hours, sorry for that, it's just the nature of what       24 any portion of that subsidized to the extent where
25 we do. We'll try and take breaks, maybe every hour,       25 you don't have to pay the full 1,200?
                                                         6                                                             8
1 hour and a half, but, of course, if at any point you       1     A. Not currently.
2 need a break, please just let me know and we're            2     Q. So you pay the full 1,200 every month?
3 happy to take a break, go off the record. The only         3     A. Yes.
4 thing I'll ask is if we're in a specific question          4     Q. And you said you just moved in about a
5 and answer sequence, that maybe we can finish that         5 month ago?
6 up before we take a break.                                 6     A. July, like end of June/July.
7     A. Yes.                                                7     Q. I also just moved a month ago. It's a
8     Q. Is there any reason why your ability to             8 terrible experience. Still living out of boxes.
9 testify or to recollect events would be impaired           9     A. Yes.
10 today, either through any sort of medical condition       10 Q. Okay. So, put aside that single-family
11 or any substances that you may have consumed?             11 house. Where did you live immediately prior to
12 A. No.                                                    12 that?
13 Q. Okay. Great.                                           13 A. 480 Main Street, Windham -- Willimantic,
14        All right. Ms. Arroyo, can you please              14 Connecticut.
15 tell me your full name for the court reporter for         15 Q. And was there an apartment number for
16 the record?                                               16 that or is it a single-family house?
17 A. My full name is Carmen Mercedes Arroyo.                17 A. It's an apartment. 206.
18 Q. And how old are you, Ms. Arroyo?                       18 Q. And is that at the ArtSpace Windham
19 A. I don't want to say. I'm 47, going on                  19 apartment complex?
20 48.                                                       20 A. Yes.
21 Q. 47. Okay. Great.                                       21 Q. And that was also in Windham,
22        And what is your current address?                  22 Connecticut?
23    A.   315 Ballamahack Road.                             23 A. Willimantic, Connecticut.
24 Q. And how long have you lived at that                    24 Q. Willimantic, Connecticut.
25 address?                                                  25 A. Yes.
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
           Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 4 of 9

                                             Transcript of Carmen Arroyo                                  3 (9 to 12)

                                             Conducted on July 24, 2019
                                                           9                                                           11
1     Q. That Apartment 206, what were the dates                1 moved in with you?
2  where  you resided -- the date range that you resided        2      A. Negative. When he moved in, there were
3 in Apartment 206?                                             3 some subsidized programs that took effect on and
4     A. November, I don't recall the actual date,              4 off. So it fluctuates the rent.
5 but it was in November, I want to say 2016, 2017.             5      Q. So there was some subsidy that you
6 Well, I think 2016.                                           6 received, maybe on an irregular basis, after your
7     Q. Okay. So November 2016 until the time                  7 son moved in in June?
8  that you moved out about a month ago?                        8      A. Yes.
9     A. Yes.                                                   9      Q. Okay. Do you recall what portion of your
10 Q. Okay. And in November 2016, did you live                  10 rent was being paid through those subsidies, how
11 there by yourself?                                           11 much?
12 A. Yes.                                                      12 A. I don't know. I don't recall that.
13 Q. And at some point did Mikhail Arroyo move                 13 Q. And it sounded like you said off and on,
14 in with you?                                                 14 I think in terms of the subsidies. Why was that?
15 A. Shortly after.                                            15 Why weren't they regular?
16 Q. Do you recall --                                          16 A. At the beginning, they had to make
17 A. Sorry. For the record, not shortly                        17 adjustment based on what income he was receiving, I
18 after. It took a while.                                      18 believe, from the Social Security. Also as what I
19 Q. Okay. Well, what was the date,                            19 was making. And they had to put some figures
20 approximately?                                               20 together and send that over and then adjust the rent
21 A. He came home June -- June 23. I believe                   21 accordingly. It changed for a couple months until
22 in 2016. So retract that back. I believe it was              22 it became a little more stable.
23 the twenty-fifteenth of November coming in, or so.           23 Q. So there was a period of time, I guess it
24 I don't recall quite the date, so please forgive me          24 sounds like towards the beginning, where the
25 for that.                                                    25 specific amount of the subsidy was being figured out
                                                           10                                                          12
1     Q. Okay. That's fine. And we'll probably                  1 and then it stabilized?
2 look at some documents that I think will jog some             2     A. Yes.
3 memory on this. I'm not trying to trick you up or             3     Q. Okay.
4 anything.                                                     4         All right. Let's move back in time from
5     A. Okay.                                                  5 the 206 apartment. What was your address
6     Q. But whatever year you moved in, you moved              6 immediately before you lived in the 206 apartment?
7 into Apartment 206 in November, and your son,                 7     A. 480 Main Street.
8 Mikhail, would have joined you in June of the                 8     Q. And what apartment number?
9 following year, is that fair?                                 9     A. Oh, gosh. I would like to say it's 315.
10 A. I believe so.                                             10 I believe it was 315. Oh, 314. My mistake, sorry.
11 Q. Apartment 206, is that a two-bedroom                      11 Q. 314?
12 apartment?                                                   12 A. I believe it was 314.
13 A. Yes.                                                      13 Q. Okay. So we'll call that the 314
14 Q. And do you recall the amount of monthly                   14 apartment, if that's okay.
15 rent that you were paying when you first moved in in         15        Okay. And when did you begin living in
16 November of 2016?                                            16 the 314 apartment?
17 A. 1,050.                                                    17 A. November of 2015.
18 Q. And was that amount of rent consistent                    18 Q. And that's also at the ArtSpace Windham?
19 for the entire time that you were in Apartment 206?          19 A. Yes.
20 A. Yes.                                                      20 Q. It sounds like it might just be a floor
21 Q. And was any portion of that rent                          21 up. Is that fair?
22 subsidized, or did you pay the entire $1,050                 22 A. Yes.
23 yourself each month?                                         23 Q. Tell me a little bit about the ArtSpace
24 A. I paid the entire amount each month.                      24 Windham apartment complex. Do you have a sense of
25 Q. And was that true even after your son                     25 how many units there are, roughly, in it?
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
           Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 5 of 9

                                              Transcript of Carmen Arroyo                                 8 (29 to 32)

                                              Conducted on July 24, 2019
                                                        29                                                            31
1      A. They were available -- she showed them to          1     A. It wasn't -- it was a while before he
2  me   and they were available whenever I was ready to      2  moved   in. So, I don't -- I don't know the precise
3 put the deposit for the transfer.                          3 date and year. I mean, it's just, this has been a
4      Q. So your testimony was that you had to              4 very long haul. But I know that he moved in in the
5 live in the 314 unit for a period of a year,               5 summer and we were just finishing up with getting
6 correct?                                                   6 everything together for him to move in.
7      A. I believe that's after the fact, yes. At           7     Q. Okay.
8  the  time I thought that once you moved in and you        8     A. So, like I said, I do apologize as far as
9 want to transfer, that you could transfer out to           9 time frame.
10 another unit. Later I learned that I wasn't -- I          10 Q. No, that's okay. I understand.
11 was supposed to have been there a year before             11        So he moved back in with you, and at that
12 moving.                                                   12 point in time when he moved back in with you, you
13 Q. Okay.                                                  13 had moved into the 206 apartment, correct?
14 A. So I was preparing to get my son home                  14 A. I was there by myself before he could
15 within that time frame.                                   15 move in.
16 Q. But later you learned that you could not               16 Q. So when he moved back in with you, he
17 actually move into the two-bedroom unit until             17 moved into the 206 apartment, correct?
18 November of 2016?                                         18 A. Yes.
19 A. Yes.                                                   19 Q. So he came and joined you in the
20 Q. So you mentioned that you applied to                   20 two-bedroom?
21 bring your son to ArtSpace Windham in April of 2016,      21 A. Yes.
22 is that right?                                            22 Q. And you had been living in the
23 A. I applied, yes.                                        23 two-bedroom since November of 2016?
24         MR. KAZEROUNIAN: Objection. I think               24 A. Yes.
25     that mischaracterizes her testimony. I'm              25 Q. Okay. And then Mikhail lived with you in
                                                        30                                                            32
1      not sure she said the exact date.                     1 the 206 unit until you all just recently moved about
2     A. Oh, I didn't say a date. I just said,               2 a month ago?
3 "the spring."                                              3     A. Yeah, not even a month. Yes.
4     Q. Okay. That's fine. Does April 2016                  4     Q. And what is Mikhail's current condition
5 sound right to you in terms of when you applied?           5 in terms of his speech and his cognitive abilities?
6     A. I don't remember. I just know it was                6         MR. KAZEROUNIAN: Objection.
7 early spring.                                              7     A. He's, you know -- can you rephrase that?
8     Q. We'll look at some documents that will              8     Q. How's he doing medically at this point in
9 probably have the specific date.                           9 terms of his medical condition?
10 A. Okay.                                                  10 A. It's hard to say.
11 Q. And you were not allowed to -- Mikhail                 11 Q. Is he able to communicate with you?
12 was not allowed to come live with you, correct?           12 Through speech?
13 A. Yes.                                                   13 A. He does not talk very well. As you and I
14 Q. All right. So, then, given that he                     14 talk right here, he can't do that.
15 wasn't allowed to move in with you at ArtSpace            15 Q. And how about writing, is he able to
16 Windham, did he remain at Riverside?                      16 write at all?
17 A. Yes.                                                   17 A. Not really.
18 Q. And when did he finally come to live with              18 Q. Okay. Let's turn back to just some
19 you at ArtSpace Windham?                                  19 issues, go back to another area of questioning.
20 A. June 23rd -- 22nd, 23rd, June of 2016.                 20        You mentioned that you had previously
21 Q. Now, your testimony is your testimony,                 21 been deposed, previously sat for a deposition like
22 but if he was ready to be discharged in 2016, it's        22 you're doing right now, today?
23 your testimony that he, in April, or the spring of        23 A. I've been to one. Not previously, I
24 2016, it's your testimony that he moved in two            24 didn't say previously. I just said I was -- I sat.
25 months later with you?                                    25 You asked if I had been to one.
                                                PLANET DEPOS
                                   888.433.3767 | WWW.PLANETDEPOS.COM
           Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 6 of 9

                                             Transcript of Carmen Arroyo                                  22 (85 to 88)

                                             Conducted on July 24, 2019
                                                          85                                                         87
1     Q. If you compare that with Exhibit 3, it                1 unit 206?
2  looks like Exhibit 4 is the lease that you signed           2     A. Well, that's when I gave the money. I
3 approximately a year before you signed Exhibit 3?            3 moved in around the 19th. I had a weekend to move
4     A. Yes.                                                  4 in is what I was told.
5     Q. Okay. Okay. I'll show you another                     5     Q. Got it. Understood. So that's the date
6 document.                                                    6 that the apartment was made available to you?
7         MR. ST. GEORGE: Let's mark this                      7     A. Yes.
8      Exhibit 5, please.                                      8     Q. Even if you didn't move in until a couple
9            (Exhibit 5, marked)                               9 days later.
10 BY MR. ST. GEORGE:                                          10        But the the apartment was not -- the
11 Q. Ms. Arroyo, do you have Exhibit 5 in                     11 two-bedroom and was not available to you any earlier
12 front of you?                                               12 than November 15 of 2016?
13 A. I do.                                                    13 A. That's correct.
14 Q. Do you recognize this document?                          14 Q. You testified earlier that you submitted
15 A. Yes.                                                     15 an application to have Mikhail come live with you
16 Q. What do you understand it to be?                         16 and that application was submitted in the spring of
17 A. It's the transfer, the request -- the                    17 2016, correct?
18 transfer to one unit to another, request form.              18 A. An application?
19 Q. And it looks like there's a signature at                 19 Q. Well, you're right, I shouldn't say
20 the bottom of a woman named Melissa Desjardins?             20 application. There was a request for Mr. Arroyo to
21 A. I don't know her last name, but, yeah, I                 21 come live with you and that you made that request to
22 see "Melissa."                                              22 WinnResidential in the spring of 2016?
23 Q. You see "Melissa"?                                       23 A. I asked, yes, if my son could move in and
24 A. Mm-hmm.                                                  24 I was told to do the background check.
25 Q. Do you understand that that's the same                   25 Q. Right.
                                                          86                                                         88
1 Melissa that you've been referencing in your                 1     A. Yes.
2 testimony?                                                   2     Q. So my question is, why were you asking in
3     A. Yes.                                                  3 the spring of 2016 if you were not able to move into
4     Q. Have you -- did you see this document                 4 the two-bedroom unit with your son until November of
5 when it was filled out?                                      5 2016?
6     A. I did not see it filled out. I went into              6     A. Because I was told through residents that
7 the office to give the money when it was done and            7 you can move in as a transfer. So I said, oh, okay.
8 processed.                                                   8 And people have said, "Oh, yeah, I transferred here
9     Q. And were you given a copy of this                     9 and there."
10 document when you went in and provided them the             10        So I said, "Oh, that's good to know." So
11 check?                                                      11 I went personally to ask what was my time frame.
12 A. I don't remember. I don't recall. I                      12 Yes. And Melissa was able to express to me that you
13 could have, I could have not, I'm not sure.                 13 have to be in the unit within a year before you can
14 Q. It says, if I'm reading this correct,                    14 do a transfer.
15 that the proposed -- so it's a unit transfer request        15 Q. Okay.
16 form and the proposed unit number is unit 206,              16 A. So I'm just, I guess basically preparing
17 towards the middle. Do you see that?                        17 myself for my son's transition.
18 A. Oh, yes.                                                 18 Q. Okay. So you understood at that point in
19 Q. And that's the two-bedroom apartment that                19 time that your son could not come live with you in
20 you ultimately moved into?                                  20 the two-bedroom until November of 2016, correct?
21 A. Yes.                                                     21 A. In the two-bedroom he could come in. I
22 Q. And then it says the effective date of                   22 mean, but because of the background, he wasn't
23 transfer is 11/15/2016. Do you see that?                    23 allowed to.
24 A. Yes.                                                     24 Q. So I guess what I'm trying to ask is, you
25 Q. And is that the date that you moved into                 25 understood that you could not move into the --
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
           Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 7 of 9

                                             Transcript of Carmen Arroyo                                 31 (121 to 124)

                                             Conducted on July 24, 2019
                                                         121                                                         123
1 of conservatorship on Exhibit 7, would that also             1     Q. Yes.
2 have been a copy of the certificate of                       2     A. We had to go to -- I don't even know, it
3 conservatorship?                                             3 was something similar to this, I don't know if there
4     A. I believe so, yes.                                    4 was a deposition. I don't think it was a
5     Q. You can put those documents aside.                    5 deposition, but we talked with WinnResidential
6          All right. We're going to move into                 6 and -- several times, I think a couple times, twice.
7 another line of questioning. So, is it correct or            7 And then I guess they came with the answer that
8 do you understand that you previously on behalf of           8 Mikhail then can move in after everything had been
9 your son filed an administrative action against              9 said and done. You know, but it took a -- there was
10 WinnResidential?                                            10 a process, it just didn't happen right away.
11 A. Come again? I'm sorry.                                   11 Q. So part of the process was that
12 Q. Okay. So do you recall previously filing                 12 Mr. Mikhail Arroyo was allowed to move into the
13 an administrative action with the State of                  13 complex, into the two-bedroom apartment that you
14 Connecticut against WinnResidential relating to the         14 were residing in at that time?
15 background, the application for an apartment with           15 A. Correct.
16 WinnResidential?                                            16 Q. And that was unit 206?
17 A. If I -- I want to understand the question                17 A. 206.
18 I'm sorry.                                                  18       MR. ST. GEORGE: Let's take a look at
19 Q. Let me just show you a document. I think                 19    another document. And mark this, please, as
20 that's going to make life easier.                           20    Exhibit 10.
21         So this was previously marked as                    21          (Exhibit 10, marked)
22 Kemple 11. So we'll introduce it in this deposition         22 BY MR. ST. GEORGE:
23 as well.                                                    23 Q. Do you have in front of you what's been
24             (Exhibit 9, marked)                             24 marked as Exhibit 10?
25                                                             25 A. Yes.
                                                         122                                                         124
1 BY MR. ST. GEORGE:                                           1     Q. Take whatever time you need to look at
2     Q. So let me hand you a copy of this.                    2 it, no worries. Can I have you turn to page 5 of
3     A. Oh, yes, okay.                                        3 the document?
4     Q. Do you have in front of you Exhibit 9?                4     A. Okay.
5     A. Yes.                                                  5     Q. And do you see that there is a signature
6     Q. And do you recognize this document?                   6  of the Complainant towards the top?
7     A. Yes.                                                  7     A. Yes.
8     Q. And what do you understand it to be?                  8     Q. Okay. And is that your signature?
9     A. It is a complaint against, from my son                9     A. Yes.
10 and I to WinnResidential.                                   10 Q. All right. So, do you recognize this
11 Q. Okay. And do you recall the nature of                    11 document, have an understanding of what it is?
12 the claims that you are asserting against                   12 A. I believe it's giving permission on my
13 WinnResidential in that complaint?                          13 behalf.
14 A. It was the transfer for the two-bedroom                  14 Q. So why don't we turn back to the first
15 and they were not compliant with trying to move my          15 page. That might give us a little bit better
16 son in with reasonable accommodation that we had            16 understanding. So this is labeled as a
17 requested. I believe that's what it was for. Yeah.          17 Pre-determination Conciliation Agreement. Do you
18 Q. And so, in your understanding, claim was                 18 see that?
19 that WinnResidential had denied the request for a           19 A. Yes.
20 reasonable accommodation for your son in connection         20 Q. And I think what normal people would say,
21 with the request to have him move into the complex?         21 non-lawyers would say that this is a settlement
22 A. I believe so.                                            22 agreement.
23 Q. Do you remember how this action was                      23 A. Okay.
24 resolved, how it ended?                                     24 Q. Is that your understanding of what this
25 A. How it ended?                                            25 document is?
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
          Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 8 of 9

                                           Transcript of Carmen Arroyo                               39 (153 to 156)

                                           Conducted on July 24, 2019
                                                      153                                                       155
1 breathe. So it was just a waiting game to see if          1 acquired brain injury, he can't always remember, so
2 the pneumonia and the blood clots would relieve and       2 sometimes he does his own sign. So I kind of have
3 the back -- and, you know, being backed up.               3 to figure it out. Yeah.
4     Q. Okay. And so I take it he was eventually           4     Q. The sentence above, the one talking about
5 discharged?                                               5 his fall, reads, "During that time, he," meaning
6     A. He was.                                            6 Mikhail Arroyo, "suffered anxiety and sadness that
7     Q. How long did that take?                            7 was proximately caused by defendant's discriminatory
8     A. It was a week, I took off work that whole          8 role in the denial of his housing application."
9 week. I had to call my doctor and say, "I'm sorry,        9         Then the sentence goes on.
10 I can't come to work."                                   10        Has Mikhail communicated that to you?
11 Q. And what was the cause of the injuries --             11 A. Yeah. Not verbally. We had him on a
12 or cause of the pneumonia?                               12 weekend and we said, "Okay, we have to go." It was
13 A. I don't quite know. I think the report                13 like we would take him out on a day, but the weekend
14 was something -- there's a word for it. Nursing          14 we had taken him out, brought him back, take him
15 home -- there's a word for it. I don't remember the      15 out. And he just put his hands out and he was
16 word.                                                    16 nodding no.
17 Q. So I asked you about the pneumonia. You               17        And I said, "Mikhail, we have to go
18 don't know what caused the blood clots?                  18 back." And he started to cry. And I said, "Honey,
19 A. They said that it was him sitting so long             19 we have to go back. You can't stay here. You know,
20 on his wheelchair. But when I explained to the           20 we're still working on that, for you to come home,
21 doctor that he does get physical therapy and he does     21 but right now, you know, you have to go back."
22 move a little, not quite as we would move, but he        22        And he was very, like, adamant about he
23 does get that, they really couldn't find any             23 didn't want to go back. And I just hugged him. I
24 thrombosis or anything in the legs that would have       24 said, "Hey, let's go get some ice cream or something
25 caused it. They -- basically they couldn't really        25 and we'll just take our time going back." And he
                                                      154                                                       156
1 give me a pinpoint where it started, but the lungs        1 was okay.
2 were filled with clots and they were very afraid of       2         There were times I wouldn't pick him up
3 it going to the main artery of the heart.                 3 to come home, I'd just take him out to a movie or
4     Q. How about the constipation, any ... ?              4 dinner so it wouldn't really make him feel that bad
5     A. That he was backed up. They, they didn't           5 again, you know.
6  know   he was backed up like that.                       6      Q. The final questions I have for you, if
7     Q. Do you know why he was constipated?                7 you were to fill out a census form or something
8     A. You know, he takes a lot of medication,            8 along those lines, would you identify as Latino or
9 so he takes medication for his seizures, he takes         9 of Hispanic origin?
10 medication for his spasms in his right side, the arm     10 A. I am Hispanic, yes.
11 and leg. So, you know, certain medications can           11 Q. Would you identify in any way as black or
12 cause constipation. He does take medicine to             12 African-American?
13 relieve that so he can try to go a little bit            13 A. As a Latina from Puerto Rico. My family
14 regular. It could be a number of things.                 14 is from Puerto Rico, even though I was born and
15 Q. If you were to, I noticed during one of               15 raised here. We have what they call Africano, which
16 your answers you started to sign. Do you sign with       16 is African. We have Lahino. And we also have the
17 Mikhail?                                                 17 origin, so you may -- my skin complexion, I have
18 A. I took up a sign language with him for a              18 some Spaniard in me as well. I'm considered a white
19 little bit. It was like $10 a week. At a little          19 Latina, Hispanic. Mikhail as well. If you see my
20 place that they opened up in Willimantic. I just         20 mother, she would be considered a darker version of
21 learned the basics and then I had a friend who gave      21 the Latina, yes.
22 me her book from college and I was just reading it       22 Q. So you would consider both yourself and
23 slowly. We do try to sign as much as we can,             23 Mikhail as white Hispanic, is that right?
24 because he doesn't really talk. It doesn't always,       24 A. Well, because of our complexion, but
25 because, again, with the traumatic brain injury, the     25 we're technically Hispanic; we are just, from, my
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
           Case 3:18-cv-00705-VLB Document 116-40 Filed 11/12/19 Page 9 of 9

                                              Transcript of Carmen Arroyo                                    40 (157 to 160)

                                              Conducted on July 24, 2019
                                                          157                                                           159
1 family is descendants from the Islands.                       1      questions --
2      Q. Okay. I don't have anything further.                  2          MR. ST. GEORGE: Right. So I'll put
3         MR. ST. GEORGE: Solomon, do you have                  3      a --
4      any?                                                     4          MR. KAZEROUNIAN: -- better designed to
5         MR. KAZEROUNIAN: Yes.                                 5      -- so, for example, is that term "nursing
6                 *****                                         6      home acquired," she said, "nursing home" --
7            EXAMINATION CONDUCTED                              7      blank --
8 BY MR. KAZEROUNIAN:                                           8          MR. ST. GEORGE: You fed it to her, you
9      Q. I just want to clarify a few things, and              9      led it to her. You're not allowed to lead
10 I think we'll start where we just were.                      10     your own witness. So I can put a standing
11 A. Okay.                                                     11     objection to every question you asked as
12 Q. You were just a second ago trying to                      12     leading, but I would just ask that we use
13 think of a term that describes the type of pneumonia         13     the type of open-ended questions that you
14 Mikhail got?                                                 14     have to use for your own witness.
15 A. Yes.                                                      15         MR. KAZEROUNIAN: I will do that.
16 Q. And was that term "nursing home acquired                  16     Yeah. I will ask open-ended questions,
17 pneumonia"?                                                  17     but --
18 A. I believe it was, yes.                                    18         MR. ST. GEORGE: That's all I'm saying.
19        MR. ST. GEORGE: I'm going to object to                19         MR. KAZEROUNIAN: Sure.
20     form.                                                    20 BY  MR.   KAZEROUNIAN:
21 BY MR. KAZEROUNIAN:                                          21 Q. Would Mikhail have been able to fall in
22 Q. And based on your understanding, is that                  22 the nursing home if he wasn't stuck in the nursing
23 defined as pneumonia that's acquired in a long-term          23 home?
24 care facility or a nursing home?                             24         MR. ST. GEORGE: Object to form.
25        MR. ST. GEORGE: Object to form as                     25 A. (No response.)
                                                          158                                                           160
1     well.                                                     1 BY MR. KAZEROUNIAN:
2     A. Yes.                                                   2     Q. If he wasn't in the nursing home, would
3     Q. Would Mikhail have acquired this type of               3 Mikhail have been able to fall and experience the
4 nursing home acquired pneumonia had he not been               4 injuries that he incurred as a result of that fall?
5 living in a nursing home?                                     5         MR. ST. GEORGE: Object to form.
6         MR. ST. GEORGE: Object to form.                       6     A.   I guess not. I don't know.
7     A. It's hard to say. I don't know.                        7     Q. You were asked what you, why the
8     Q. But he got it from being there?                        8 defendant in this case, CoreLogic, was responsible
9     A. Yes. Yes, he did.                                      9 for your emotional distress. And you described, I'm
10        MR. ST. GEORGE: Object to form. He                    10 going to paraphrase, and correct me if I'm
11    got it while being there, right?                          11 mischaracterizing, but you described the frustration
12 BY MR. KAZEROUNIAN:                                          12 that you experienced when they wouldn't give you a
13 Q. He got it while being there?                              13 definitive answer about why Mikhail's application
14 A. Yes.                                                      14 was denied, you couldn't get the paperwork or an
15 Q. And he wouldn't have been there had he,                   15 explanation?
16 had his application not been rejected, correct?              16 A. Yes.
17 A. Yes.                                                      17 Q. In addition to that, what role, to your
18 Q. And the --                                                18 knowledge, did CoreLogic play in the initial denial
19        MR. ST. GEORGE: I'll put a standing                   19 of the application and your son being rejected to
20    objection. She's your witness, you can't                  20 begin with?
21    lead. I mean, you should be asking                        21 A. Being that they were a third party,
22    open-ended questions of your own witness. I               22 according to WinnResidential, they were just only
23    think every question so far has been                      23 able to give me what CoreLogic stated that was why
24    leading.                                                  24 he couldn't. You know, like the answer was no, he
25        MR. KAZEROUNIAN: So I'm asking the                    25 was not allowed to move in.
                                               PLANET DEPOS
                                  888.433.3767 | WWW.PLANETDEPOS.COM
